Citation Nr: 1218762	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  04-08 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for prostate cancer, claimed as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from February 1946 to August 1947.

This matter came before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Following the perfection of his appeal, the appellant proffered testimony before a Veterans Law Judge (VLJ) at the RO in December 2005.  He also provided testimony before a Decision Review Officer at the RO in November 2003.  Transcripts of both hearings were prepared and have been associated with the record.

After testifying before the Board, and also after the Board reviewed the appellant's claims folders, the Board remanded the matter for additional evidentiary development.  The claim was subsequently returned to the Board.  In a November 2008 decision, the Board denied service connection for COPD and prostate cancer.  

The appellant appealed the Board's November 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in October 2009, the appellant's then-attorney, Douglas J. Rosinski of the law firm Ogletree, Deakins, Nash, Smoak and Steward, and a representative of VA's General Counsel filed a Joint Motion for Remand.  In an October 2009 Order, the Court granted the Motion, vacated the Board's November 2008 decision, and remanded the matter for readjudication.  

The Board notes that following a November 2009 order granting Mr. Rosinski's application for Equal Access to Justice Act (EAJA) fees in the amount of $5,583.26, pursuant to 28 U.S.C.A. § 2412(d), he did not continue his representation of the appellant in his claims before VA.  As set forth above, the appellant is now represented by The American Legion.  

Following the return of the claim to the Board from the Court, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of the remand was to effectuate the Court's Joint Motion for Remand.  This occurred in September 2010.  The claim has since been returned to the Board for review. 

Upon reviewing the development that has occurred since September 2010, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC asked the appellant for any additional evidence he may possess that would help substantiate his claim.  Moreover, the AMC contacted the service department in order to confirm the presence of the appellant during World War II, and it obtained additional medical information from the Director, Compensation and Pension, of VA.  All information obtained was included in the claims folder and the AMC issued a Supplemental Statement of the Case (SSOC) after reviewing the results of the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its September 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

Upon the claim's most recent return to the Board, the appellant was contacted and informed that the Veterans Law Judge who had conducted the hearing with him in December 2005 had left the Board.  The appellant was asked whether he wished to provide testimony before another Veterans Law Judge; he was given thirty (30) days to respond.  Such a response was not forthcoming and, as such, the Board will proceed with the adjudication of the appellant's claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACTS

1.  The appellant is not shown to have been involved in a radiation-risk activity during service, including the occupation of Hiroshima or Nagasaki during the period from August 6, 1945 to July 1, 1946.

2.  While in service, the appellant was not diagnosed as suffering from chronic obstructive pulmonary disease (COPD) or from carcinoma of the prostate.  

3.  COPD was not manifest in service and is unrelated to service, to include in-service exposure to ionizing radiation.

4.  Prostate cancer was not manifest in service and is unrelated to service, to include in-service exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  COPD, claimed as secondary to radiation exposure, was not incurred in or aggravated during active service, nor may such a disorder be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).

2.  Prostate cancer, claimed as secondary to radiation exposure, was not incurred in or aggravated during active service, nor may such a disorder be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and once an error is identified as to any of the four notice elements the burden shifts to VA to demonstrate that the error was not prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed prejudicial and require reversal unless VA can show that the error did not affect the essential fairness of the adjudication.  To do this, VA must show that the purpose of the notice was not frustrated, such as by demonstrating: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim . . . served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. 37, at 46 (2008). overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Although not specifically discussed by the court, some other possible circumstances that could demonstrate that VA error did not prejudice the claimant include where the claimant has stated that he or she has no further evidence to submit, or where the record reflects that VA has obtained all relevant evidence.

A letter dated in February 2002 advised the appellant that VA would make reasonable efforts to help him obtain evidence supportive of his claim.  The evidence necessary to establish entitlement to service connection was discussed.  In January 2003, the appellant was provided with essentially the same information as contained in the February 2002 letter.  This letter also requested specific information concerning the appellant's claimed exposure to radiation.  

A third letter was sent to the appellant in June 2003.  This letter listed the evidence of record and told the appellant how VA would assist him in obtaining further pertinent evidence.  The evidence necessary to support a claim of entitlement to service connection was also discussed.  Another letter, dated September 2004, provided updated information concerning the evidence of record.  

Another notification letter was provided to the appellant in February 2006.  This letter requested that the appellant identify providers of treatment for his claimed disabilities.  He was asked to provide VA with any additional evidence or information that he thought might be pertinent to his appeal.  The evidence of record was listed and the appellant was told how VA would assist him.  A September 2006 letter along with a letter of February 2007 advised the appellant of the development undertaken by VA.  The second letter discussed the manner in which VA determines disability ratings and effective dates.  The evidence of record was listed.  

With respect to the timing of VCAA notice, the Board finds that any defect was harmless error.  Although the notices were provided to the appellant both before and after the initial adjudication, the appellant has not been prejudiced thereby.  The content of the notice provided to the veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant, along with his accredited representatives, have been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant (and his representative) has (have) been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Therefore, although the appellant received inadequate preadjudicatory notice, and that error is presumed prejudicial, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

As the Federal Circuit Court has stated, it is not required "that VCAA notification must always be contained in a single communication from the VA."  Mayfield, supra, 444 F.3d at 1333.  

With respect to VA's duty to assist, the Board notes that identified treatment records have been obtained and associated with the record.  Evidence has been developed pursuant to the regulation regarding radiogenic diseases.  The appellant testified before a Decision Review Officer and a member of the Board.  He has not identified any additional evidence or information which could be obtained to substantiate the claim.  In fact, he indicated in March 2007 that he had no further evidence to submit or identify.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

The appellant has come before the VA claiming that he now suffers from COPD and the residuals of prostate cancer that were caused by his exposure to inservice ionizing radiation.  He claims that he was exposed to ionizing radiation when he was stationed in Japan in 1946 and 1947.  He has claimed that he was assigned to the 361st Station Hospital that was located in Kure, Japan, which was within 10 miles of Hiroshima.  It was this locale that purportedly caused the appellant to be exposed to ionizing radiation, which, in turn, reportedly produced the two disorders for which the appellant now seeks service connection.  

The appellant's service medical records are negative for any diagnosis, complaint, or abnormal finding pertaining to his respiratory or genitourinary systems.  On discharge in July 1947, clinical examination of the appellant's lungs was negative.  Genitourinary examination was also negative.  

A further review of the appellant's time in service has produced the following break-down of the appellant's service in Japan after World War II:

361st Station Hospital established in Kure	October 7, 1945
361st Station Hospital relocated to Toyko	March 1, 1946
Appellant assigned to 361st Station Hospital	July 29, 1946
Appellant returns to CONUS			June 22, 1947

Per the Defense Threat Reduction Agency and United States Strategic command Center for Combating Weapons of Mass Destruction, in a letter dated September 22, 2011, there is no indication in any records that the appellant served within ten miles of Hiroshima or Nagasaki at any time during his deployment to Japan.  

Per the claims folder, the appellant's COPD was first noted in a hospital summary dated in January 1988.  At that time, the appellant was hospitalized for right inguinal hernia repair.  

Thereafter, COPD was noted in April 1992 when the appellant was hospitalized for acute bronchitis.  He reported that his breathing problems first started in 1974.  He stated that he was hospitalized in 1977 and 1978 but that records were not available.  He denied tobacco use for the previous 20 years.    

A VA general medical examination was carried out in September 1992.  The appellant complained of a dry cough.  He related that he had smoked a pipe and cigars in the past, but had stopped in 1974.  Physical examination revealed a few scattered rhonchi and some wheezing.  There was some hyper resonance to percussion, and the AP diameter was increased.  Examination of the prostate was normal.  Urinalysis was negative except for 4+ glucose.  The pertinent diagnosis was COPD.

A December 2002 VA pathology report of a specimen taken in October 2002 reflects a diagnosis of prostate cancer.  

At his Decision Review Officer hearing in November 2003, the appellant stated that he started experiencing shortness of breath in 1962 or 1963.  He denied having been treated for any residuals of radiation exposure while in service.  He also denied having experienced prostate problems in service.

A VA treatment note, dated in November 2003, indicated that the appellant was giving a history of exposure to radiation in 1946, and that he was claiming that he suffered from respiratory problems since his exposure.  The medical care provider stated that the appellant's lung condition could be related to his radiation exposure.  However, the examiner did not provide any explanation to his supposition nor did he point to any corroborating documents that would add credence to the doctor's hypothesis.  

At his December 2005 Board hearing, the appellant testified that he was stationed at a hospital in Nagasaki, across from where the bomb had been dropped.  He stated that after service, he worked in construction and carpentry.  He noted that he started having breathing problems in the late 1950s or early 1960s.  

In May 2007, the Defense Threat Reduction Agency (DTRA) informed VA its dose reconstruction was based on the worst case assumptions for the service member.  It noted that the appellant had been stationed from July 29, 1946, to June 16, 1947, at the 361st Station Hospital, Kure, Japan, which precluded him from consideration as a member of the American occupation of Hiroshima or Nagasaki.  DTRA indicated that the dose reconstruction applied to the veteran originated from the report, Radiation Dose Reconstruction:  U.S. Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 5512F).  It noted that the information in the report was used to determine the dose that the service member could have received.  The report stated that the appellant's combined external gamma and internal doses to the lung and prostate from the inhalation and ingestion of contaminants were as follows:  

Total external gamma dose, less than 0.01 rem; upper bound total external gamma dose, less than 0.1 rem; internal committed alpha dose to the lung, pancreas, and prostate, less than 0.01 rem; upper bound committed alpha dose to the lung, pancreas, and prostate, less than 0.1 rem; internal committed beta plus gamma dose to the lung, pancreas, and prostate, less than 0.01 rem; and upper bound committed beta plus gamma dose to the lung, pancreas, and prostate, less than 0.1 rem.  

DTRA noted that none of the troops participating in the occupation of Japan received a dose from neutron radiation.  

In an undated memorandum, the Director, Compensation and Pension Service requested from the Under Secretary for Health an opinion regarding the likelihood that the appellant's claimed prostate cancer and COPD were the result of exposure to radiation in service.

In August 2008, the Chief Public Health and Environmental Hazards Officer, L.R.D., M.D., M.P.H., responded.  He noted that the appellant was hospitalized in 1978 for COPD and that a 2002 biopsy confirmed cancer of the prostate.  He also noted that the service member had smoked a pipe but quit in the early 1970s.  DTRA's report was reviewed and the dose estimates recited.  The reviewing doctor indicated that there were no peer-reviewed studies documenting a statistically significant association between pulmonary fibrosis and/or COPD and a dose response to radiation exposure.  He cited a study that did note significant dose-response relationships for respiratory disease and other non-neoplastic diseases.  With respect to the appellant's prostate cancer, the doctor reviewer indicated that he had used a model available from the National Institute for Occupational Safety and Health, which calculated a 99th percentile value for the probability of causation of 0.46 percent.  He concluded that it was unlikely that either the appellant's COPD or prostate cancer could be attributed to ionizing radiation exposure while in service.

In an August 2008 advisory opinion, the Director, Compensation and Pension Service indicated that he had received a medical opinion from the Under Secretary for Health that advised that it was unlikely that either the service member's COPD or prostate cancer resulted from his exposure to ionizing radiation in service.  This opinion reviewed the evidence of record, including the dose assessment from DTRA and the appellant's medical records.  It specifically noted the hypothetical statement by a VA physician that the appellant's lung condition could be related to radiation exposure.  The opinion concluded that there was no reasonable possibility that either the appellant's COPD or prostate cancer resulted from exposure to radiation in service.

The record further reveals that another radiation review was accomplished in 2011.  In December 2011, the VA Director, Environmental Health Program (10P3A), the reviewing medical doctor opined the following:

	. . . It is therefore unlikely that the Veteran developed COPD from only 0.3 rem combined internal and external dose.  The physician's statement supporting his claim could not have considered the radiation dose actually received by the Veteran and, as such, should be overruled.  Smoking is a known causative factor for this disease, and one far more common than ionizing radiation.  The Veteran did smoke a pipe for some unspecified number of years.  Pipe smoking may have not caused his COPD, but neither did radiation exposure.

	. . . It is our opinion that it is unlikely that the Veteran's prostate cancer and/or COPD can be attributed to radiation exposure while in military service.

The reviewer made the above conclusions after reviewing the appellant's complete claims folder and the medical literature applicable to the appellant's claim.  The Director, Compensation and Pension, endorsed this opinion in a letter dated December 2011.  

The only other evidence of record are the appellant's statements in which he essentially contends that his COPD and prostate cancer are residuals of exposure to radiation while he was stationed at the 361st Station Hospital in Kure, Japan from July 29, 1946 to June 16, 1947.  He has indicated that the hospital was within view of ground zero at Nagasaki.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  That an injury or disease occurred in service alone is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Generally, to prove service connection, the record must contain: (1) Evidence of a current disability, (2) evidence or in certain circumstances, lay testimony, of an inservice incurrence or aggravation of an injury or disease, and (3) evidence of a nexus or a relationship between a current disability and the inservice disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for the following diseases where the veteran was exposed to any source of ionizing radiation:  all forms of leukemia, except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, nonmalignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, prostate cancer, any other cancer, and lymphomas other than Hodgkin's disease.  Bone cancer must have become manifest within 30 years after exposure, leukemia may become manifest at any time after exposure, and posterior subcapsular cataracts must have become manifest six months or more after exposure.  Other listed diseases must become manifest five years or more after exposure.  Other claimed diseases may be considered radiogenic if supported by competent scientific or medical evidence.  38 U.S.C.A. §§ 501, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303(d), 3.311 (2011).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected when specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2011).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311 (2011).  Third, service connection may be granted under 38 C.F.R. § 3.303(d) (2011) when it is established that the disease diagnosed after discharge was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Initially, the Board would acknowledge that the appellant was in occupied Japan in 1946.  However, per the Department of Defense, the appellant was not officially stationed at a locale within ten miles of either Nagasaki or Hiroshima during the deliminating dates of the regulation.  As such, a grant of service connection may not be accomplished on this basis.

Turning first to the provisions of 38 C.F.R. § 3.311 (2011), the Board finds that the claim for COPD must be denied.  The Board observes that COPD is not included in the medical conditions listed in 38 C.F.R. § 3.311 (2011).  With respect to prostate cancer, while such a disorder is listed as one of the medical conditions recognized under 38 C.F.R. § 3.311 (2011), said cancer must manifest itself within five years of exposure.  Such manifestation was not the case here.  As such, service connection pursuant to the provisions of 38 C.F.R. § 3.311 (2011) may not be granted.  

The Board would further add that prostate cancer is considered a radiogenic disease within the meaning of the applicable regulations.  However, the service member is not a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309(d)(3) (2011).  As such, the appellant did not participate in a "radiation-risk activity," as that term is defined by regulation.  Thus, the appellant's prostate cancer and the residuals thereof are not subject to presumptive service connection under 38 U.S.C.A. § 1112 (2011).

Turning next to the provisions of 38 C.F.R. § 3.311, the Board notes that a VA treating physician in 2003 indicated that the appellant's COPD "could be" related to radiation exposure in service, and prostate cancer is specifically listed in 38 C.F.R. § 3.311(e).  Accordingly, the Board ordered further development in its February 2006 remand, and VA subsequently obtained dose estimates and referred the claims to the Under Secretary for Benefits, who forwarded the claim for review to the Under Secretary of Health for a medical opinion.  This occurred on two different occasions.  

In support of his claim, the Veteran has insinuated that the hypothesis provided by the VA doctor in 2003 supports his assertions.  The Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical opinion is inadequate when it is unsupported by clinical evidence). 

Additionally, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion. 

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

An initial review of November 2003 VA doctor's statement might appear to support the appellant's claim, but a close analysis shows that it does not.  The opinion is both equivocal and speculative and, at most, does little more than propose that it is possible that the appellant's COPD was due to ionizing radiation exposure.  The physician does not factually establish or explain the sequence of medical causation using the facts applicable in the appellant's case.  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is mindful that it cannot make its own independent medical determinations, and that there must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

More persuasive, in the opinion of the Board, are the opinions obtained in 2008 and 2011 from the Director, Compensation and Pension, the Director, Environmental Health Program, and the Chief Public Health and Environmental Hazards Officer.  All of these individuals reviewed the appellant's medical records along with the appropriate radiation assessments, and concluded that the appellant's COPD and his prostate cancer were not due to ionizing radiation exposure.  In fact, the more recent reports from 2011 even call into question whether the appellant was actually stationed at a location in Japan where he would have even been exposed to ionizing radiation.  These opinions are not inconsistent with the appellant's service records or with his other medical records.  These opinions are deemed more probative than the opinion of 2003 which appears to be based more on an inaccurate history than on a comprehensive review of the evidence on file.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative). 

As to the opinion of 2003, the Board finds that this physician did not clearly attribute the Veteran's respiratory problems to service, rather, this physician suggested that according to the appellant's purported history, the appellant's COPD could be related to radiation exposure.  Yet, he did not provide any other clinical records to support that assertion.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Nor did the VA doctor in 2003 provide clinical evidence to support his belief, and his hypothesis, although doubtless sincerely rendered, is for that reason not accorded great weight by the Board.  See Bloom v. West, Black v. Brown, supra.  Thus, the opinion of 2003 is accorded less weight than that of the other medical opinions of 2008 and 2011 of record.  

The Board would further point to the opinions provided by the VA health care providers in 2008 and 2011.  As reported, the reviewers were not equivocal, vague, or ambiguous with their assertions and, with respect to the contrary assertion provided by the VA doctor in November 2003, they discussed their reasoning as to why the appellant's COPD, along with his prostate cancer, was not related to the appellant's service.  Moreover, the VA doctor's statement of 2003 was made even though he did not have any knowledge of the service member's radiation dose estimate from DTRA.  The Board additionally notes that such a statement does not appear to be based on sound scientific evidence, such as observations, findings, or conclusions that are statistically and epidemiologically valid, or consistent with current medical knowledge regarding the effects of ionizing radiation.  A mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  On the other hand, the conclusions from 2008 and 2011 were based upon cited epidemiologic and statistical studies.  There is no indication that the doctor in 2003 was even fully aware of the appellant's medical history.  The Board thus finds that this opinion to be of significant and highest probative value.  In other words, the Board believes that the VA health care providers in 2008 and again in 2011 provided sound reasoning in their analysis of the situation.  They reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  The Board believes that the VA doctor in November 2003 did not do this. 

Here, a medical expert has fairly considered all the evidence and his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA reviewers' opinions of 2008 and 2011 on which it bases its determination that service connection for COPD and prostate cancer is not warranted.  In other words, the Board attaches the most significant probative value to the 2008 and 2011 VA health care providers' opinions as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Accordingly, the Board finds that the preponderance of the credible and objective evidence of record is against the claim for service connection for COPD and/or carcinoma of the prostate including as due to exposure to ionizing radiation.  

With respect to the service member's assertions, and those of his accredited representative, the Board must weigh the credibility and probative value of the evidence.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. at 303, the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d at 1372, determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. at 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant when he reported his belief that he was exposed to ionizing radiation when he was stationed in Japan in 1946 and 1947.  The Board also does not doubt his sincerity when he expresses his beliefs that his COPD and prostate cancer were caused by or began in or was the result of his active service and his possible exposure to radiation while in service.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The service member was not competent to provide more than simple medical observations.  He could report difficulty in breathing or that he had a cough for many years.  He could also state that he has had urinary difficulties possibly related to prostate difficulties.  However, he was not competent to provide complex medical opinions regarding the etiology of the pulmonary disability or the prostate cancer to include as whether it was caused by possible exposure to ionizing radiation.  See Barr.  Thus, the lay assertions were and are not competent or sufficient. 

Moreover, even if the Board found that the service member was competent to provide etiological opinions, and that his statements are credible, he has not provided any type of rationale for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  He has never discussed the fact that the Department of Defense has concluded that he did not located near Nagasaki or Hiroshima where radiation exposure has been recognized and recorded.  He has never discussed the fact that when he was given a discharge physical in service, he was not found to be suffering from any pulmonary disability or a prostate disorder and that it was many, many years before he was diagnosed with COPD and prostate cancer.  He did not provide an analysis as to why the VA reviewers' opinions of 2008 and 2011 were faulty and without merit.  Accordingly, his statements are not entitled to any probative value. 

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the service member was competent to report what comes to him through his senses, he did not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And although the Veteran was competent in certain situations to provide a diagnosis of a simple condition such breathing difficulty or other urological manifestations, he was not and is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Moreover, the Board finds the lapse in time after discharge from service to the showing of the purported disorders to be highly probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d at 1330.  Therefore, it is the conclusion of the Board that the preponderance of the objective and credible evidence of record is against the appellant's claim for entitlement to service connection for COPD and carcinoma of the prostate, to include as being secondary to exposure to ionizing radiation.  

Finally, the Board observes that the evidence does not demonstrate, nor does the veteran argue, that his COPD and prostate cancer were otherwise incurred during service.  Rather, he has affirmatively testified that he received no treatment for respiratory ailments or prostate problems during service.  Rather, he has limited his claim to the assertion that these disabilities are the result of exposure to ionizing radiation in service and that service connection is warranted on a presumptive basis.  

Based on the foregoing discussion, the Board finds that the appellant's claim must be denied.  While the Veteran has been diagnosed with COPD and now suffers from the residuals of prostate cancer, the weight of the medical evidence is against a finding that either disorder is related to his military service.  



	(CONTINUED ON NEXT PAGE)


On these facts, the preponderance of the objective medical evidence of record is against the claim.  Therefore, the benefit of the doubt doctrine is not for application herein, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease, claimed as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for prostate cancer, claimed as due to exposure to ionizing radiation, is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


